FILED
                            NOT FOR PUBLICATION                             JUN 05 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MARY JOHNSON; JAMES JOHNSON,                     No. 11-35528

              Plaintiffs - Appellants,           D.C. No. 4:09-cv-00031-RRB

  v.
                                                 MEMORANDUM *
RON WALL; JESS CARSON; BRUCE
BARNETT,

              Defendants - Appellees.



                   Appeal from the United States District Court
                             for the District of Alaska
                 Ralph R. Beistline, Chief District Judge, Presiding

                       Argued and Submitted May 24, 2013
                                Fairbanks, Alaska

Before: TASHIMA, TALLMAN, and N.R. SMITH, Circuit Judges.

       Appellants Johnson brought suit against officer-defendants under 8 U.S.C. §

1983 for alleged judicial deception during the acquisition of a search warrant,

which resulted in the search of their home. The district court granted summary



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
judgment in favor of the officer-defendants on the basis of qualified immunity.

We review the district court’s decision de novo. Chism v. Washington, 661 F.3d

380, 386 (9th Cir. 2011).

      For the Johnsons’ judicial deception claim to survive a motion for summary

judgment on the grounds of qualified immunity, they “must 1) make a substantial

showing of [the officers’] deliberate falsehood or reckless disregard for the truth

and 2) establish that, but for the[ir] dishonesty, the [challenged search] would not

have occurred.” Chism, 661 F.3d at 386 (quoting Liston v. Cnty. of Riverside, 120

F.3d 965, 973 (9th Cir. 1997). Here, not only did they fail to make a substantial

showing that the officers made deliberate falsehoods or displayed a reckless

disregard for the truth, but there was also sufficient evidence remaining to establish

probable cause even after excising the facts in dispute. See Liston, 120 F.3d at 972

(citing Franks v. Delaware, 438 U.S. 154 (1978)). The district court did not err

when it granted defendants’ motions for summary judgment.

      Additionally, we lack jurisdiction to review the issue of attorney’s fees. “In

a civil case . . . the notice of appeal required by Rule 3 must be filed with the

district court within 30 days after entry of the judgment or order appealed from.”

Fed. R. App. P. 4(a)(1)(A). “[A] supplemental notice of appeal is required for us

to have jurisdiction over an attorneys’ fees issue that becomes final subsequent to

                                           2
the initial notice of appeal.” Hunt v. City of Los Angeles, 638 F.3d 703, 719 (9th

Cir. 2011) (citation and emphasis omitted); see also Whitaker v. Garcetti, 486 F.3d

572, 585 (9th Cir. 2007) (“A party wishing to challenge the [later] attorney fees

decision ‘must file a notice of appeal, or an amended notice of appeal’ specifying

its appeal of that decision.”). No further action was taken here after the district

court ruled on attorney’s fees.

      We AFFIRM the district court’s decision dismissing appellants’ claim on

summary judgment and DISMISS the appeal of the district court’s award of

attorney’s fees for lack of appellate jurisdiction.




                                            3